(STANDARD FORM 30) [w56848w5684810.jpg]

of Pages AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT1. Contract ID Code
Page 2 2. Amendment/Modification No. 4. Requisition/Purchase Req. No. 0002 13.
Effective Date NTIA911 0-8-29350 15. ProjectNo.(if applicable) Dec 10,2007 6.
IssuedBy CodeF6001201 7. Administered By (IfotherthanItem6) Code DOCfNOAAI AGO
SEE BLOCK 6 STAFF OFFICE & EXTERNAL CLIENTS, AD 1305 EAST WEST HIGHWAY, RM 7601
SILVER SPRING, MD 20910 DIANE R. TRICE 301-713-0838 x 102 9A. Amendmentof
SolicitationNo. 8. Name and Address of Contractor (No., Street, County, and Zip
Code) I(X) NEUSTAR, INC. Vendor ID: 00000190 9B. Date(SeeItem 11) 46000 CENTER
OAK PLAZA DUNS: 112403295 STERLING V A 201666593 10A. Modification of
Contract/Order No. CAGE: 3DXC3 DG 1335-08-CN-0002 X 10B. Date(SeeItem13) Oct 18,
2007 Code            I Facility Code 11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF
SOLICITATIONS TI The above numbered solicitation is amended as set forth in item
14. The hour and date specified for receipt of Offers D is extended D is not
extended. Offers must acknowledge receipt of this amendment prior to the hour
and date specified in the solicitation or as amended, by one of the following
methods: (a) By completing items 8 and 15, and returning copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified. 12. Accounting and Appropriation Data (if
required) See Schedule $        US 0.00 13. THIS ITEM APPLIES ONLY TO
MODIFICATIONS OF CONTRACT/ORDERS. ITMODIFIESTHECONTRACT/ORDERNO.AS
DESCRIBEDINITEM14. (x) A. This change order is issued pursuant to: (Spec/fy
authority) The changes set forth in item 14 are made in the Contract Order No.
in item 10A. B. The above numbered Contract/Order is modified to reflect the
administrative changes (such as changes in paying office, appropriation date,
etc.) Set fourth item 14, pursuantto the authority of FAR 43.103 (b) C. This
supplemental agreement is entered into pursuant to authority of: x I D. Other
(Specify type of modification and authority)FAR Part 33.104 E. IMPORTANT:
Contractor 00is not, D is required to sign this document and return copies to
the issuing office. 14. Description of Amendment/Modification (Organized by UCF
section headings, including solicitation/contract subject matter where
feasible.) The purpose of this modification in to stop performance on this
contract as provided in FAR Part 33.104 due to receipt of GAO protest of the
award. Except as provided herein, all terms and conditions of the document
referenced in item 9A or iDA, as heretofore changed, remains unchanged and in
full force and effect. 15A. Name and Title of Signer (Type or Print) 16A.
Name            and title of Contracting            Officer (Type or Print)
DIANE R. TRICE 301-713-0838 x 102 Contract Specialist Diane.Trice@noaa.gov 15B.
Contractor/Offeror 15C. Date Signed 16B. States of America 16C. Date Signed Dec
10, 2007 NSN 7540-01-152-8070 30-105 PREVIOUS EDITIONS UNUSABLE

 



--------------------------------------------------------------------------------



 



(STANDARD FORM 30) [w56848w5684811.jpg]

SCHEDULE

Amount

Item No. Supplies/Services Quantity Unit Unit Price

BASE PERIOD 1 EA 0.00 0.00

0001 Perform the services required by the SOW Period of Performance: Base 3 year
period plus 2 option years (5 years), beginning on October 26, 2007.

Accounting and Appropriation Data:

61.08.1050012.100.12.010101000.0800000000000 000.25990000.000000

 



--------------------------------------------------------------------------------



 



(STANDARD FORM 30) [w56848w5684812.jpg]

of Pages

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. Contract ID Code Page 2

2. Amendment/Modification No. 4. Requisition/Purchase Req. No. 0002 13.
Effective Date NTIA911 0-8-38133 15. ProjectNo.(if applicable) Dec 10,2007

6. IssuedBy CodeF6001201 7. Administered By (If other than Item6) Code
DOC/NOAA/AGO STAFF OFFICE & EXTERNAL CLIENTS, AD 1305 EAST WEST HIGHWAY, RM 7601
SILVER SPRING, MD 20910 SHARON BALILEA 301-713-0839 x199

9A. Amendmentof SolicitationNo.

8. Name and Address of Contractor (No., Street, County, and Zip Code) I(X)

NEUSTAR, INC. Vendor ID: 00000190 9B. Date(SeeItem 11) 46000 CENTER OAK PLAZA
DUNS: 112403295

12. Accounting and Appropriation Data (if required)

See Schedule $        US 0.00

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACT/ORDERS.
ITMODIFIESTHECONTRACT/ORDERNO.AS DESCRIBEDINITEM14.

(x) A. This change order is issued pursuant to: (Spec/fy authority) The changes
set forth in item 14 are made in the Contract Order No. in item 10A.

B. The above numbered Contract/Order is modified to reflect the administrative
changes (such as changes in paying office, appropriation date, etc.) Set fourth
item 14, pursuantto the authority of FAR 43.103 (b)

C. This supplemental agreement is entered into pursuant to authority of:

x I D. Other (Specify type of modification and authority)

FAR Part 33.104

E. IMPORTANT: Contractor 00is not, D is required to sign this document and
return copies to the issuing office.

14. Description of Amendment/Modification (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.) The purpose of
this modification in to stop performance on this contract as provided in FAR
Part 33.104 due to receipt of GAO protest of the award.

Except as provided herein, all terms and conditions of the document referenced
in item 9A or iDA, as heretofore changed, remains unchanged and in full force
and effect.

15A. Name and Title of Signer (Type or Print) 16A. Name            and title of
Contracting            Officer (Type or Print)

SHARON BALILEA 301-713-0839 x 199 Contract OFFICER sharon.balilea@noaa.gov

15B. Contractor/Offeror 15C. Date Signed 16B. States of America 16C. Date Signed
Dec 10, 2007

NSN 7540-01-152-8070 30-105

PREVIOUS EDITIONS UNUSABLE

 